The order denying a motion to dismiss the bill of complaint in the case of Cone v. Wakulla County, *Page 880 197 So. 536, this day filed, of which this case is a component part, having been quashed on interlocutory writ of certiorari under Rule 34 of the Supreme Court Rules, the application for such a certiorari in this case to review an order granting a motion to strike a part of the bill of complaint seeking to make the main suit a class suit for the benefit of other taxing units, be and is hereby denied.
TERRELL, C. J., and WHITFIELD, BROWN, CHAPMAN and THOMAS, J. J., concur.
Justice BUFORD not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.